Exhibit 10.29

RETIREMENT AGREEMENT

This Retirement Agreement (this “Agreement”) is made as of November 3, 2006, by
and among State Auto Financial Corporation, an Ohio corporation (“State Auto
Financial”), State Auto Property and Casualty Insurance Company, a South
Carolina domiciled insurance company (“State Auto P&C”), State Automobile Mutual
Insurance Company, an Ohio domiciled mutual insurance company (“State Auto
Mutual”), and John R. Lowther (“Executive”). State Auto Financial, State Auto
Mutual and each of their respective subsidiaries and affiliates are hereinafter
collectively referred to as the “State Auto Companies” and individually as a
“State Auto Company.”

Background Information

A. State Auto P&C is the principal operating subsidiary of State Auto Financial
and the employer of record for all employees of the State Auto Companies. State
Auto Financial is a majority owned subsidiary of State Auto Mutual. State Auto
Mutual is the ultimate controlling person in the insurance holding company
system for the State Auto Companies.

B. Executive is employed by State Auto P&C and serves as the Senior Vice
President, Secretary and General Counsel for the State Auto Companies. Executive
has been a long-time and loyal employee who has made valuable contributions to
the State Auto Companies. Executive and the State Auto Companies have reached a
mutual decision concerning Executive’s retirement from the State Auto Companies,
with each believing that this is the appropriate time from a professional and
personal standpoint for the Executive to retire from the State Auto Companies.
Executive and the State Auto Companies desire to facilitate such retirement in
accordance with the terms and conditions of this Agreement.

C. Executive and State Auto Financial intend that this Agreement shall supercede
and replace the Executive Agreement dated as of March 2, 2001 (the “Executive
Agreement”), between Executive and State Auto Financial.

Statement of Agreement

The parties hereby acknowledge the accuracy of the foregoing Background
Information and hereby agree as follows:

§1. Resignation as Director/Officer; Retirement in 2007.

(a) Resignation as Director and Officer. Concurrently with his execution and
delivery of this Agreement, Executive shall resign any and all of his positions
as an officer, director, or committee member of each and every State Auto
Company, which resignation shall be effective as of the date of this Agreement
and shall be in the form of the resignation letter attached as Exhibit A.

(b) Employment. Executive shall remain an employee of the State Auto Companies
until his retirement in 2007. Executive shall retire from his employment with
the State Auto Companies on a date mutually agreeable to the parties, but in no
event later



--------------------------------------------------------------------------------

than December 31, 2007. If Executive has not retired on or prior to December 31,
2007, then Executive agrees that his employment with the State Auto Companies
shall automatically terminate as of the close of business on December 31, 2007.
The date of Executive’s retirement or termination of employment (including
termination due to death, disability or failure to retire on or prior to
December 31, 2007) is hereinafter referred to as his “Retirement Date.”

Until his Retirement Date, Executive shall serve as “Senior Advisor” to the
chief executive officer of the State Auto Companies and until his successor as
general counsel is named, as acting general counsel. As Senior Advisor,
Executive shall provide services to the chief executive officer as reasonably
requested by such chief executive officer, making use of Executive’s
institutional knowledge and experience with the State Auto Companies. In
addition, Executive will also assist the successor general counsel in his or her
becoming acclimated to the State Auto Companies as general counsel and otherwise
facilitate such person’s undertaking of the duties and responsibilities of the
position of general counsel, as he or she may request. Executive will use his
reasonable best efforts to perform the foregoing services.

Executive and the State Auto Companies agree that Executive’s employment with
the State Auto Companies shall terminate as of the close of business on his
Retirement Date, and Executive understands and agrees that, after his Retirement
Date, he shall not (i) hold himself out as an employee of any of the State Auto
Companies, or (ii) have any authority, express, implied or otherwise, to act in
any agency capacity or otherwise bind any of the State Auto Companies.

(c) 2006 Compensation and Benefits. For the remainder of 2006, Executive shall
continue to receive his compensation package and fringe benefits as currently in
effect and will be eligible to receive any bonus otherwise earned in 2006,
regardless of when such bonus may be paid.

(d) 2007 Compensation and Benefits. From January 1, 2007 until his Retirement
Date, Executive shall receive the following compensation and fringe benefits:

(i) Executive shall receive a base salary (the “Base Salary”) in the amount of
$278,000 per year, payable in accordance with State Auto P&C’s general policies
and procedures for payment of compensation to its salaried personnel;

(ii) Executive shall participate in the State Auto Quality Performance Bonus
Plan (“QPB Plan”) or any similar cash incentive compensation plan generally made
available to employees of State Auto P&C, provided, however, that the QPB Plan
or any similar cash incentive compensation plan may be amended, suspended or
terminated by State Auto P&C at any time;

(iii) Executive shall be entitled to participate in any and all employee benefit
plans and arrangements and receive any and all fringe benefits generally made
available to employees of State Auto P&C as described in State Auto’s Employee
Reference Guide, in accordance with State Auto P&C’s regular employment policies
and practices; and

 

2



--------------------------------------------------------------------------------

(iv) Executive shall participate in the 2007 Executive Bonus Plan (as defined
below) and receive 100% of the bonus target of $278,000 under the 2007 bonus
plan approved by the Compensation Committee of the Board of Directors of State
Auto Financial for executives of State Auto Financial (the “2007 Executive Bonus
Plan”), regardless of whether or not he is an employee of State Auto P&C as of
December 31, 2007. Such amount shall be payable at the time and in the manner
that executives of State Auto P&C receive the payment of their 2007 bonuses
under the 2007 Executive Bonus Plan, but in no event later than March 15, 2008.

§2. Separation Benefits.

(a) Accrued Salary and Vacation Pay. No later than five business days after his
Retirement Date, Executive shall receive a lump sum payment in an amount equal
to his base salary and vacation pay accrued through his Retirement Date, less
applicable payroll taxes and withholdings.

(b) Separation Pay. No later than March 15, 2008, Executive shall receive a lump
sum payment in an amount equal to 1.5 times the amount of Executive’s 2007 cash
(i.e., salary and bonus) compensation, less applicable payroll taxes and
withholdings.

(c) Retirement Benefits. Executive will be entitled to receive retirement
benefits so that the total retirement benefits Executive receives from the State
Auto Companies will approximate the total retirement benefits that Executive
would have received under the defined benefit (qualified and nonqualified)
retirement plans (which shall include the Supplemental Executive Retirement Plan
(“SERP”), but not include any severance plans) of the State Auto Companies in
which Executive participates were the Executive fully vested under such
retirement plans and had the Executive continued in the employ of the State Auto
Companies for 24 months following his Retirement Date at the Base Salary;
provided, however, that such additional period shall be inclusive of and shall
not be in addition to any period of service credited under any severance plan of
the State Auto Companies. The benefits specified in this subsection will be paid
under the SERP or other similar nonqualified arrangement designated by the State
Auto Companies according to its terms and conditions. The benefits specified in
this subsection will include all ancillary benefits, such as early retirement
and survivor rights and benefits available at retirement. In addition, Executive
shall also be entitled to all other retirement benefits the State Auto Companies
make available to State Auto retirees.

(d) COBRA Notice. Executive agrees and understands that his rights under the
Consolidated Omnibus Budget Reconciliation Act, as amended (“COBRA”), part VI of
Subtitle B of the Employee Retirement Income Security Act of 1974, as amended,
and Section 4980B(f) of the Internal Revenue Code of 1986, as amended, are
currently effective and may be effective as of his Retirement Date. At the time
of his Retirement Date, the required COBRA election notice shall be sent to
Executive under separate cover and in accordance with COBRA’s notice
requirements.

 

3



--------------------------------------------------------------------------------

(e) Stock Options. The parties acknowledge that nothing in this Agreement is
intended to modify or change the vesting or any other terms of any stock options
held by Executive as of the date of this Agreement, it being understood and
agreed that all stock options held by Executive as of the date of this Agreement
shall remain exercisable by Executive in accordance with the terms of the
applicable equity compensation plan of the State Auto Companies under which such
stock options were granted and any applicable stock option agreement between
State Auto Financial and Executive related to such stock options.

(f) Termination of Executive Agreement. Executive and State Auto Financial
hereby terminate the Executive Agreement as of the date of this Agreement, and
any rights or obligations of either Executive or State Auto Financial under the
Executive Agreement shall be null and void on and after the date of this
Agreement.

(g) Adequacy of Consideration. Executive hereby agrees and acknowledges that the
payments and other benefits described in this Agreement constitute adequate
consideration for all of Executive’s covenants and obligations set forth in this
Agreement, including, without limitation, the release of claims set forth in §4
of this Agreement and the noncompetition, confidentiality and nonsolicitation
covenants set forth in §6 of this Agreement.

(h) Death or Disability of Executive. The payments described in §1(d)(iv) and
§2(b) of this Agreement shall be payable to Executive in all events, including
without limitation upon Executive’s death or disability. In the event of
Executive’s death or disability prior to December 31, 2007, the State Auto
Companies shall continue to pay the Base Salary to Executive in the amount and
manner set forth in §1(d)(i) of this Agreement until December 31, 2007. In the
event of Executive’s death, the payments described in this subsection shall be
made to Executive’s estate.

§3. Consulting Services. After his Retirement Date, Executive may provide
consulting and advisory services from time to time to the State Auto Companies
on such terms and conditions as may be mutually acceptable to Executive and
State Auto Mutual.

§4. Mutual Release of Claims. As a condition precedent to Executive’s receipt of
the separation benefits described in §2 of this Agreement, on his Retirement
Date, Executive and the other parties to this Agreement shall execute and
deliver to each other the Mutual Release attached as Exhibit B. In the event of
Executive’s death or disability, such Mutual Release shall be executed and
delivered by the appropriate legal representative(s) of Executive.

§5. Acknowledgments. Executive acknowledges that Executive has carefully read
and fully understands all of the provisions of this Agreement, that Executive
has not relied on any representations of the State Auto Companies or any of its
representatives, directors, officers, employees and/or agents to induce
Executive to enter into this Agreement, other than as specifically set forth
herein and that Executive is fully competent to enter into this Agreement and
has not been pressured, coerced or otherwise unduly influenced to enter into
this Agreement and that Executive has voluntarily entered into this Agreement of
Executive’s own free will.

 

4



--------------------------------------------------------------------------------

§6. Noncompetition, Confidentiality and Nonsolicitation Covenants.

(a) Noncompetition. During the period of Executive’s employment by the State
Auto Companies and for 18 months following his Retirement Date (the
“Noncompetition Period”), Executive agrees that he shall not, directly or
indirectly: (i) provide legal services to any Person engaged in the property and
casualty insurance underwriting business as conducted, or proposed to be
conducted, by the State Auto Companies as of his Retirement Date in any state
that the State Auto Companies conduct, or plan to conduct, their property and
casualty insurance business as of his Retirement Date (the “P&C Business”); or
(ii) engage in the P&C Business. By way of illustration of the foregoing
prohibition, and not in limitation, during the Noncompetition Period, Executive
may not associate himself, directly or indirectly, with any law firm which
provides legal services to any Person engaged in the P&C Business. However, the
foregoing shall not prohibit Executive from providing legal services to a Small
County Mutual Insurer (as defined below) during the Noncompetition Period.

The foregoing shall not be construed to prohibit Executive from owning, directly
or indirectly, less than 5% of the securities of any class of any company listed
on a national securities exchange or traded in the over-the-counter securities
market.

For purposes of this Agreement: (i) the term “directly or indirectly” shall mean
on the Executive’s own behalf, or as an partner, shareholder, member, other
owner or equity holder, principal, agent, trustee, manager, employee, officer,
director, consultant, or creditor of any corporation, proprietorship, firm,
partnership, limited liability company, limited liability partnership, trust,
association or other entity; (ii) the term “Person” shall mean any individual,
corporation, proprietorship, firm, partnership, limited liability company,
limited liability partnership, trust, association or other entity; and
(iii) “Small County Mutual Insurer” shall mean (A) a mutual insurance company
not otherwise a member of an insurance holding company system (B) which provides
property and casualty insurance primarily to residents of the Ohio county in
which its principal place of business is located, and (C) whose aggregate direct
written premiums are $100.0 million or less as of the end of the immediately
preceding calendar year;

(b) Confidentiality. Executive agrees that he will not at any time divulge,
furnish or make accessible to any person, or himself make use of, any
Confidential Information (as defined below) obtained by him while an employee
of, or a consultant to, the State Auto Companies. For purposes of this
Agreement, the term “Confidential Information” shall mean information disclosed
to Executive or known by the State Auto Companies and which is not generally
known in the insurance underwriting business, including, but not limited to,
information about the State Auto Companies’ services, strategies, plans,
marketing arrangements, trade secrets, financial information, customer lists,
policyholder lists, names of agents or agencies (or lists thereof), books,
records, memoranda, and other proprietary information of the State Auto
Companies.

 

5



--------------------------------------------------------------------------------

(c) Nonsolicitation. During the Noncompetition Period, Executive agrees that he
will not, directly or indirectly, solicit, recruit, approach, counsel or attempt
to induce any person who is then in the employ of any of the State Auto
Companies to leave the employ of any of the State Auto Companies, or employ or
attempt to employee any such person.

(d) Tolling. The Noncompetition Period shall be tolled during the period of any
violation or attempted violation of this section by Executive. The State Auto
Companies shall provide notice to Executive of any tolling of the Noncompetition
Period.

(e) Injunctive Relief, Etc.. Executive understands that this §6 is an essential
element of this Agreement and that the State Auto Companies would not have
entered into this Agreement without this provision being included in this
Agreement. Executive acknowledges that this §6 is reasonable and appropriate in
all respects. In the event of any violation or attempted violation of this §6,
Executive specifically acknowledges and agrees that the State Auto Companies’
remedy at law will be inadequate, that the State Auto Companies, their
businesses and their business relationships will suffer irreparable injury and,
therefore, the State Auto Companies shall be entitled to injunctive relief upon
such breach in addition to any other remedy to which they may be entitled,
either in law or in equity, without the necessity of proof of actual damage. If
any of the provisions of this §6 shall be held to be unenforceable because of
the duration of such provision, the area covered thereby, or the type of conduct
restricted therein, the parties agree that the court or arbitral body making
such determination shall have the power to modify the duration, geographic area
and/or other terms of such provision to the maximum extent permitted by law and,
as so modified, said provision shall then be enforceable to the maximum extent
permitted by law.

§7. No Disparagement. The State Auto Companies and Executive each agree to
refrain from making any statements, written or oral, in respect of the other or
any of their or his subsidiaries or affiliates, their respective directors and
officers, or any business or services engaged in or performed by any of them,
which would tend to detract from the State Auto Companies’ or Executive’s
commercial, personal or professional reputations, except that nothing in this
section shall prevent either party from making any disclosures to professionals
retained by either party or that may be required by law, regulation or legal
process.

§8. Cooperation. During the Noncompetition Period, Executive agrees to cooperate
and make himself available, as reasonably requested by the State Auto Companies,
to answer questions concerning his knowledge of the legal, regulatory, business
and/or operations of the State Auto Companies. In addition, during the period
that directors’ and officers’ liability insurance coverage is provided to
Executive pursuant to §9(a), Executive agrees to cooperate and assist the State
Auto Companies, as reasonably requested by the State Auto Companies, in the
prosecution or defense of any litigation involving any of the State Auto
Companies which was outstanding as of his Retirement Date or arose out of facts
and circumstances occurring during the Executive’s employment with the State
Auto Companies, including but not limited to, appearing on behalf of himself and
the State Auto Companies to provide testimony without judicial process or
compensation. Executive agrees that he will provide such services as a non-agent
independent contractor, and that Executive will not be deemed an employee of the
State Auto Companies for any purpose whatsoever.

 

6



--------------------------------------------------------------------------------

§9. Indemnification.

(a) D&O Coverage. For a period of five years from his Retirement Date, the State
Auto Companies shall provide Executive (including Executive’s heirs, executors
and administrators) with coverage under a standard directors’ and officers’
liability insurance policy at the expense of the State Auto Companies.

(b) Indemnification. From and after the date of this Agreement, the State Auto
Companies shall indemnify and hold harmless Executive to the fullest extent not
prohibited by the laws of the State of Ohio, as such laws may from time to time
be amended, if Executive is made, or threatened to be made, a party to any
threatened, pending or completed action, suit, or proceeding, whether civil,
criminal, administrative, or investigative, by reason of the fact that Executive
was a director, officer or employee of any of the State Auto Companies or was
serving at the request of the State Auto Companies as a director, trustee,
officer or employee of an insurance company, corporation, partnership, joint
venture, trust or other enterprise.

(c) Not Exclusive. The indemnification provided by this section shall not be
deemed exclusive of any other rights to which Executive may be entitled under
the charter or bylaws of any of the State Auto Companies or any agreement, vote
of shareholders or disinterested directors, or otherwise, both as to action in
the Executive’s official capacity and as to action in another capacity while
holding such office, and shall inure to the benefit of the heirs, executors and
administrators of Executive.

§10. Warranty/Representation. Executive and the State Auto Companies each
warrant and represent that, prior to and including the date of this Agreement,
no claim, demand, cause of action, or obligation which is subject to this
Agreement has been assigned or transferred to any other person or entity, and no
other person or entity has or has had any interest in any such claims, demands,
causes of action or obligations, and that each has the sole right to execute
this Agreement.

§11. Non-Admission. The parties understand and acknowledge that this Agreement
is made and accepted without any admission of liability, fault or wrongdoing by
the State Auto Companies or Executive, the same having been expressly denied.

§12. Entire Agreement. This Agreement and the exhibit hereto set forth the
entire agreement among the parties and supersede any prior discussions,
negotiations or representations among them regarding the subject matter. No
additions or other changes to this Agreement will be made or be binding on any
party unless made in writing and signed by each party to this Agreement. The
parties intend for this Agreement to be a substituted contract and not an
executory accord.

§13. Non-Waiver. No failure by any party to insist upon strict compliance with
any term of this Agreement, to enforce any right or seek any remedy upon any
default of the other shall affect or constitute a waiver of the first party’s
right to insist upon such strict compliance, enforce that right or seek that
remedy with respect to that default or any prior, contemporaneous or subsequent
default.

 

7



--------------------------------------------------------------------------------

No custom or practice of the parties at variance with any provision of the
Agreement shall affect or constitute a waiver of any party’s right to demand
strict compliance with all provisions of this Agreement.

§14. Notices. All notices, requests, claims, demands and other communications
required or permitted to be given under this Agreement to any party shall be in
writing and shall be deemed given upon receipt when delivered personally,
transmitted by facsimile (which is confirmed), mailed by certified mail (return
receipt requested), or delivered to a nationally-recognized express delivery
service for delivery to the respective parties hereto at the following addresses
(or to such other address or facsimile number as any party may have furnished in
writing to the other parties in the manner provided above):

If to either State Auto Financial, State Auto P&C or State Auto Mutual:

State Auto Insurance Companies

518 East Broad Street

Columbus, Ohio 43215

Attention: Chief Executive Officer

Facsimile: (614) 464-4911

with a copy to:

State Auto Insurance Companies

518 East Broad Street

Columbus, Ohio 43215

Attention: General Counsel

Facsimile: (614) 719-0173

If to Executive:

John R. Lowther

2399 Bexley Park Road

Bexley, Ohio 43209

Facsimile: (            )                     

§15. Governing Law. It is the intention of all the parties to this Agreement
that all questions concerning the intention, validity or meaning of this
Agreement shall be construed and resolved according to the laws of the state of
Ohio, without giving effect to any of its conflict of law provisions.

§16. Validity. If and to the extent that any of the parties breach part or all
of any provision of this Agreement, such alleged breach shall not affect the
remaining provisions of this Agreement, which shall remain in full force and
effect. Similarly, if and to the extent that any court of competent jurisdiction
holds that part or all of any provision of this Agreement is invalid, such
invalidity shall not affect the balance of that provision or the remaining
provisions of this Agreement, which shall remain in full force and effect.

 

8



--------------------------------------------------------------------------------

§17. No Assignment. This Agreement is personal in nature and shall not be
assigned by Executive.

§18. Captions. The captions to the various sections of this Agreement are not
part of the context hereof, but are labels to assist in locating those sections
and shall be ignored in construing this Agreement.

§19. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

§20. Successors. This Agreement shall be binding upon, inure to the benefit of
and be enforceable by and against the respective heirs, legal representatives,
successors and assigns of the parties to this Agreement.

[Remainder of page intentionally blank. Signatures on next page.]

 

9



--------------------------------------------------------------------------------

Signature Page:

 

      /s/ John R. Lowther     JOHN R. LOWTHER

STATE AUTO FINANCIAL CORPORATION

    STATE AUTOMOBILE MUTUAL INSURANCE COMPANY By   /s/ Robert P. Restrepo, Jr.  
  By   /s/ Robert P. Restrepo, Jr.  

Robert P. Restrepo, Jr., Chairman,

President and Chief Executive Officer

      Robert P. Restrepo, Jr., Chairman, President and Chief Executive Officer

 

STATE AUTO PROPERTY AND CASUALTY INSURANCE COMPANY By   /s/ Robert P. Restrepo,
Jr.   Robert P. Restrepo, Jr., Chairman, President and Chief Executive Officer

 

10